Case 1:21-cv-00507-AJT-JFA Document 18 Filed 09/09/21 Page 1 of 1 PagelD# 87

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Enma Duarte,
Plaintiff Case No.: 1:21-cv-00507
V.

Aguaviva of Alexandria, Inc.
d/b/a Don Taco

and Miguel A. Cordero,

Defendants

 

 

ORDER
The Parties having settled this matter with this Court’s approval, and having stipulated to
the dismissal of this case, it is hereby:
ORDERED AND ADJUDGED that this case is dismissed with prejudice, subject to this
Court’s retention of jurisdiction to enforce, if necessary, the Parties’ compliance with the terms

of the settlement agreement as outlined in the Stipulation of Dismissal, Dkt. No. 17.

      

Entered this FF day of September 2021. Unite -

Anthony J. Tfenga
United States District Judge
